Exhibit (23b) CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statements of Met-Pro Corporation on Form S-8 (File Nos. 333-155981, 333-125664, 333-68220 and 333-44471) of our report dated February 20, 2009, relating to the consolidated financial statements and related consolidated financial statement schedule and the effectiveness of internal control over financial reporting, which appears in the Annual Report to Shareholders, which is incorporated in this Annual Report on Form 10-K of Met-Pro Corporation for the fiscal year ended January 31, 2009. /s/ Margolis & Company P.C. Margolis & Company P.C. Bala Cynwyd, Pennsylvania March 17, 2011
